Citation Nr: 0402204	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  02-01 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada


THE ISSUE

Entitlement to service connection for loss of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to August 
1953.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2001 decision by the RO in Reno, 
Nevada, which denied service connection for loss of the left 
eye.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for loss of the left eye and the VA has made reasonable 
efforts to develop such evidence.

2.  Loss of the left eye is not a disorder of service origin 
or attributable to any incident therein.

3.  Pre-existing defective vision in the left eye did not 
undergo an increase in the underlying pathology as a result 
of military service. 


CONCLUSIONS OF LAW

1.  Loss of the left eye was not incurred in or aggravated by 
service and is not shown to be proximately due to or the 
result of any disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 
3.304, 3.310 (2003).

2.  Pre-existing defective vision in the left eye was not 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This law is applicable to this appeal.  The VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

The veteran has undergone a VA examination, and he has been 
notified of evidence required to substantiate the claim.  The 
Board concludes that discussions as contained in the February 
2001 rating decision, in the December 2001 statement of the 
case, the July 2002 supplemental statement of the case and VA 
letters to the veteran dated in July 2000, November 2000, 
March 2002, and February 2003 have provided the veteran with 
sufficient information regarding the applicable regulations.  
The veteran and his representative have submitted written 
arguments and testimony.  The rating decision, statement of 
the case and supplemental statement of the case provided 
notice to the veteran of what was revealed by the evidence of 
record.  Additionally, these documents notified him why this 
evidence was insufficient to award the benefit sought.  Thus, 
the veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is not 
prejudicial to the veteran, especially as the veteran 
notified VA in December 2000 that he had no further evidence 
to submit in support of the claim.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004).

Factual Background

The veteran served on active duty from July 1950 to August 
1953.

Service medical records show that on medical examination 
performed for induction purposes in July 1950, the veteran's 
left eye had no significant abnormality (NSA), and his pupils 
were equal, normal to accommodation and to light.  Distant 
vision in the left eye was noted to be 20/200 and was 
corrected to 20/20.  In a report of medical examination 
conducted for separation purposes in August 1953, his eyes 
were clinically evaluated as normal.  Distant vision in the 
left eye was noted to be 20/200 and near vision in the left 
eye was listed as "J-0."  Under the summary of defects and 
diagnoses, the examiner indicated that defective vision of 
the left eye existed prior to service (EPTS).  The remaining 
service medical records are negative for complaints or 
treatment of a left eye disorder.  

In a private statement dated May 2000, from T. Carr, M.D., 
F.A.C.S., he indicated that the veteran was diagnosed with a 
blind and painful eye in August 1986 and the eye was 
subsequently enucleated.  

On May 26, 2000, the RO received a VA Form 21-526 from the 
veteran.  In this form, in the box entitled "Nature of 
sickness, disease, or injuries for which the claim is made 
and date each began," the veteran indicated that he lost his 
left eye in 1952. 

In July 2000, the RO received a statement from Friedman 
Diagnostic Clinic.  The statement, which was signed by R. 
Roth, M.D., reported that the veteran had a prosthesis in the 
left eye socket for thirteen years, which was due to prior 
trauma while in the military.

A December 2000 statement from the veteran indicated that he 
had no other evidence to submit and he requested that the RO 
proceed with his claim.  

During a VA examination in January 2001, the veteran reported 
that while in service he received trauma to his left eye 
during a paratrooping incident in 1952.  He stated that his 
vision went from 20/20 to 20/200 and then completely 
deteriorated.  He reported blindness in his left eye since 
1957.  The diagnosis was prosthetic eye in the left eye.

In a rating decision dated February 2001, the RO denied the 
veteran's service connection claim for loss of the left eye; 
the instant appeal then ensued.  

A May 2002 lay statement received in support of the veteran's 
claim indicated that the veteran did not wear glasses prior 
to entering the service, while in the service or when he was 
discharged from service.  The statement further indicated 
that the veteran had no problems with his eyesight prior to 
entering service.  The author of the statement reported that 
he was stationed 500 yards apart from the veteran and 
remembered the parachute jump in question as well as the 
gravel and debris in the veteran's left eye and left ear 
after he completed the jump.  

During a February 2003 travel Board hearing, the veteran 
testified that he injured his left eye while completing a 
parachute jump during service.  The winds were too strong and 
while tumbling, stones and gravel flew into his eye and left 
ear.  He reported that he went to the dispensary following 
the accident.  He sought no additional medical treatment for 
his eye while in service.  After service, wind and bright 
sunlight would cause pain to his eye and his vision gradually 
deteriorated.  Eventually he was informed by his doctor that 
his eye had to be removed. 

Analysis

The veteran contends that he incurred a left eye disorder in 
service.  Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

Refractive error is not considered a disability for VA 
compensation purposes, and it may not be service-connected.  
38 C.F.R. § 3.303(c).

Service medical records showed that on medical examination 
performed for induction purposes in July 1950, the veteran's 
distant vision in the left eye was corrected from 20/200 to 
20/20.  Thus, a pre-existing disability is clearly shown and 
the veteran may not be presumed sound with regard to any left 
eye defective vision.  At separation, in August 1953, his 
eyes were clinically evaluated as normal and his distant 
vision in the left eye was noted to be 20/200.  The examiner 
indicated that defective vision of the left eye existed prior 
to service (EPTS).  Consequently, an issue arises as to 
whether the veteran's defective vision was aggravated during 
active duty service.  A preexisting injury or disease will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2003).  
This includes medical facts and principles, which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306(b) (2003).

There is no evidence of a left eye disorder dated within the 
first post-service year.  Post-service medical records are 
negative for a left eye disorder until a statement from Dr. 
Carr in May 2000, which revealed that the veteran lost his 
left eye in 1986 after he was diagnosed with a blind and 
painful eye.

A July 2000 statement from Dr. Roth reported that the veteran 
had a prosthesis in the left eye socket for thirteen years, 
which was due to prior trauma while in the military.

During a VA examination in January 2001, the veteran reported 
gradual deterioration in his eyesight since 1952 and then 
complete blindness in 1957.  He attributed his left eye 
disorder to a paratrooping incident in 1952.  The diagnosis 
was prosthetic left eye.

Although Dr. Roth has opined that the veteran's loss of the 
left eye was caused by prior trauma during military service, 
the Board notes that this statement is clearly based on the 
history provided by the veteran.  A mere recitation of the 
veteran's self-reported lay history does not constitute 
competent medical evidence of diagnosis or causality.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); LeShore v. 
Brown, 8 Vet. App. 406 (1995).  As such this medical 
statement has no probative value in connecting any current 
left eye disorder to service.  Id. 

The veteran has asserted that he incurred a left eye disorder 
as a result of his service.  As a layman, he is not competent 
to render an opinion regarding diagnosis or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As previously stated, aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002).  The 
Board has considered the veteran's credible testimony along 
with the service medical records and post-service records.  
The veteran's pre-service defective vision is clearly 
documented in his service medical records.  However, 
subsequent to service the record does not contain 
documentation of a left eye disorder until 1986, when Dr. 
Carr reported that his eye was enucleated.  Clearly, 
aggravation of the pre-existing defective vision in the left 
eye cannot be established absent any evidence of defective 
vision for over 33 years after separation from service.  Most 
importantly, the objective medical evidence shows that the 
veteran's left eye distant vision was 20/200 at entrance to 
service and was 20/200 at separation from service, which 
shows no objective evidence of increase in severity during 
the veteran's service.

Furthermore, the only evidence of record supporting the 
veteran's claim that he injured his eye while completing a 
parachute jump in service, is his own lay opinion, as well as 
that of an acquaintance who submitted a lay statement in May 
2002.  However, neither the veteran nor the noted 
acquaintance has been shown to possess medical credentials or 
to otherwise have the level of medical expertise needed to 
provide a competent opinion as to the etiology of a current 
left eye disorder.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  As these lay statements do not 
contain competent medical evidence, they lack probative value 
to connect any left eye disability to any inservice incident.

As the medical evidence does not demonstrate that the 
veteran's left eye disorder is linked to service, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for loss of the left 
eye.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for loss of the left eye is 
denied.



	                        
____________________________________________
	Harvey P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



